        Case 1:19-cv-01157-EAW Document 144 Filed 01/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK_______

UNITED STATES OF AMERICA,

                                     Plaintiff

               -v-                                                         19-CV-1157-EAW


THE PREMISES AND REAL PROPERTY WITH
ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT

7405 MORGAN ROAD, LIVERPOOL, NEW YORK,
et. al.,
                        Defendants.

(In re: Kevin J. Morgan)

                                              _________


      ORDER OF FOREITURE OF KEVIN J. MORGAN’S INTEREST IN NET
        PROCEEDS FROM THE SALE OF DEFENDANT PROPERTIES

       Upon the joint application of the Plaintiff and counsel for Claimant Kevin J. Morgan

for an Order forfeiting the net sale proceeds representing Kevin J. Morgan’s equity interests

in the real properties, referenced below, that he has agreed to forfeit and assign to the United

States, and after full and careful consideration of the joint application, and all prior pleadings

and proceeding in this matter, it is hereby



       ORDERED, ADJUDGED and DECREED that, the joint application be granted;

and it is hereby



       ORDERED, ADJUDGED and DECREED that, the following net sale proceeds are

forfeited to the United States of America pursuant to Title 18, United States Code, Section
           Case 1:19-cv-01157-EAW Document 144 Filed 01/19/21 Page 2 of 3




981(a)(1)(C) and shall be disposed of in accordance with law by the United States Marshals

Service:

       a.      $119,467.49 allocated to Kevin J. Morgan, the owner of an equity interests in
               Morgan Brookwood LLC, from the sale of Brookwood on the Green
               Apartments, 7405 Morgan Road, Liverpool, NY;

       b.      $1,073,713.83 allocated to Kevin J. Morgan, the owner of an equity interest in
               Morgan Rivers Pointe LLC, from the sale of Rivers Pointe Phase I, 3776-3812
               Rivers Pointe Way, Liverpool, NY;

       c.      $272,337.60 allocated to Kevin J. Morgan, the owner of an equity interest in
               Morgan Watertown Holdings LLC, associated with Preserve at Autumn Ridge
               I LLC, from the sale of Preserve at Autumn Ridge I, 14630 Autumn Ridge
               Lane, Watertown (Lot 3A, County Route 202);

       d.      $130,130.16 allocated to Kevin J. Morgan, the owner of an equity interest in
               Morgan Watertown Holdings LLC, associated with Preserve at Autumn Ridge
               II LLC, from the sale of Preserve at Autumn Ridge II, 14630 Autumn Ridge
               Lane, Watertown (Lot 3B, County Route 202);

       e.      $681,800 allocated to Kevin J. Morgan, the owner of an equity interest in RR
               Oak Holdings LP, from the sale of Nineteen North, 1050 Nineteen North
               Drive, Pittsburgh, PA;

       f.      $953,658.17 allocated to Kevin J. Morgan, the owner an equity
               interest in Colonial Crossings Investments LP, from the sale of The View at
               MacKenzi, 2035 Patriot Street, York, PA;

       g.      $44,567.48 allocated to Kevin J. Morgan, the owner of an equity
               interest in Chili Townhomes 246 LLC, from the sale of Union Square Phase
               I, Chili, NY;

       h.      $468,751.10 allocated to Kevin J. Morgan, the owner of an equity interest in
               Morgan Hickory Hollow, LLC, from the sale of Hickory Hollow, 1 Pirates
               Cove and 14459 Hickory Lane, Spencerport, NY; and

       i.      $910,919.90 allocated to Kevin J. Morgan, the owner of an equity
               interest in Knollwood Associates LLC, from the sale of Knollwood
               Manor Apartments, 38 Boxwood Lane, Fairport, NY.




                                              2
      Case 1:19-cv-01157-EAW Document 144 Filed 01/19/21 Page 3 of 3




SO ORDERED.



                                        ___________________________________
                                        ELIZABETH A. WOLFORD
                                        United States District Judge



DATED: January 19, 2021
       Rochester, New York




                                    3
